80 N.Y.2d 958 (1992)
Patricia Ray, Appellant,
v.
Salvatore Ficchi, Respondent.
Court of Appeals of the State of New York.
Submitted July 27, 1992.
Decided October 22, 1992.
Motion, insofar as it seeks leave to appeal from the order of the Appellate Division which affirmed the May 6, 1991 order of the Supreme Court, dismissed upon the ground that that order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied with $100 costs and necessary reproduction disbursements.